DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 4-8, 10, 12-14 and 16-20 are pending.  Claim 1 is independent.  Claims 2-3, 9, 11, and 15 are cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The nonstatutory double patenting rejection of claims 1, 4-8, 10, 12-14 and 16-20 as being unpatentable over claims 1-17 of U.S. Patent No. 10,662,400 B2 is withdrawn in light of Applicant’s amendments to the claims requiring the membrane to be made by crosslinking chitosan oligomers of the claimed MW.
The rejection of claims 1, 4-8, 10, 12-14 and 16-20 under 35 U.S.C. 103 as obvious over Andersen et al. (US 2016/0075976 A1) is withdrawn in light of Applicants amendments to the claims requiring chitosan.
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicants urge that Langley teaches coacervation process which is different from the claimed crosslinking.  Upon careful consideration of Applicant’s arguments, the teachings of Langley are pertinent to the claims as presented for examination because Langley teach crosslinking in addition to coacervation, see claim 12 explicitly teaching the coacervated polymeric material is crosslinked and col.7,ln.1-10, col.7,ln.65-col.8,ln2.
Applicants urge that Artiga-Gonzalez et al. do not teach the claimed amendment to the chitosan MW as claimed.  Upon careful consideration of Applicant’s arguments, the teachings of Artiga-Gonzalez et al. are pertinent to the claims as amended because Artiga-Gonzalez et al. specifically guides one of ordinary skill to chitosan, chitosan salts, and/or chitosan derivatives with the polyol in the matrix and one of ordinary skill is apprised of the attached WIKIPEDIA pdf defining chitosan to be a linear polysaccharide composed of randomly distributed β-(1→4)-linked D-glucosamine (deacetylated unit) and N-acetyl-D-glucosamine (acetylated unit) as required in claim 10 limiting claim 1 would necessarily have the claimed molecular weight properties.  
Accordingly the rejections are maintained and the claim amendments are addressed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Langley et al. (US 5,324,445) in light of the WIKIPEDIA definition of chitosan.
	Langley et al. (US 5,324,445) teach a stable dispersion in a liquid phase of particles comprising a detergent enzyme and a protective polymeric material that is impermeable to liquid detergent concentrates but releases the enzyme when agitated in aqueous wash liquor and comprises an outer polymeric shell and/or a polymeric matrix through which the enzyme is distributed.  See abstract and col.1,ln.10 teaching the encapsulation surrounds the enzyme and col.2,ln.10-15 teaches the aqueous liquid phase contains the enzyme in a water immiscible liquid.  
	Col.3,ln.52 teaches the enzyme is lipase.  And example 4 illustrates at least 1% active enzyme required by claim 4.  
	Regarding the amino sugar oligomer membrane, col.4,ln.62 teaches the matrix polymer is formed of chitosan and the col.7,ln.5 teaches the matrix can be modified to form the polymeric shell.  Regarding claim 10, Langley et al. teach their polymeric composition comprises chitosan which the attached WIKIPEDIA pdf defines is a linear polysaccharide composed of randomly distributed β-(1→4)-linked D-glucosamine (deacetylated unit) and N-acetyl-D-glucosamine (acetylated unit). Thus, one of ordinary skill can understand from the attached WIKIPEDIA definition of chitosan that claims 10 and 12 are encompassed by the teachings of Langley et al.
	While Langley et al. does not use the term ‘interfacial polymerization’ as is required by claim 14, Langley teaches that the dispersion is formed between 2 immiscible liquids (see col.2,ln.40-45) and col.5,ln.25-45 and claim 12 teaching the polymeric material is crosslinked.  Mutually incompatible reactive components are described in col.6.  
	Langley et al. (US 5,324,445) do not exemplify the claimed membrane comprising crosslinked amino sugar oligomers as is required by claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed microcapsule comprising the compound entrapped in the aqueous compartment formed by the membrane as claimed because Langley et al. teach a stable dispersion in a liquid phase of particles comprising a detergent enzyme and a protective polymeric material that is impermeable to liquid detergent concentrates but releases the enzyme when agitated in aqueous wash liquor and Langley specifically guides one of ordinary skill to a chitosan based outer polymeric shell and/or a polymeric matrix through which the enzyme is distributed.  See col.4,ln.62, abstract and col.1,ln.10 teaching the encapsulation surrounds the enzyme and col.2,ln.10-15 teaches the aqueous liquid phase contains the enzyme in a water immiscible liquid.  
Claims 1, 4-8, 10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Artiga-Gonzalez et al. (US 8,093,197 B2) in light of the WIKIPEDIA definition of chitosan.
	Artiga-Gonzalez et al. (US 8,093,197 B2) teach fluid reservoirs encompassing the claimed microcapsule.  See abstract. See col.43,ln.55-col.44 teaches the enzymes can be encapsulated for both the liquid and solid use forms, such as by spray drying or extrusion of the enzyme solution together with a preferably natural polymer or in the form of capsules. Such as those in which the enzyme is enclosed as in a solidified gel or in those of the core-shell type in which the enzyme-containing core is coated
with a protective layer that is impermeable to water, air, chemicals.  
	Regarding claims 2-4, see col.44, lines 5-15 teaching proteases, amylases, lipases, hemicellulases, cellulases or oxidoreductases, and, preferably, mixtures of them in total proportions of 1:10 to 5% by weight, based on the active protein. 
	Regarding the diameter of the microcapsule in claim 5, see col.8, ln.15-22 teaching the diameter of the fluid reservoir is between 30 micrometers to 20 cm. 
	Regarding the claims 6 and 19, see col.7,ln.62-col.8,ln.12 teaching polyols and polyol derivatives (such as butylene glycol, 10 15 25 30 35 40 45 50 55 60 65 8 erythritol, propylene glycol, 1.2,6-hexanetriol, polyethylene glycols such as PEG-4, PEG-6, PET-7, PEG-8, PEG-9, PEG 10, PEG-12, PEG-14, PEG-16, PEG-18, PEG-20), pyrroli dine carboxylic acid, Sugars and Sugar derivatives (such as fructose, glucose, maltose, maltitol, mannitol, inositol, Sorbitol, Sorbityl silane diol. Sucrose, trehalose, Xylose, Xylitol, glucuronic acid and its salts), ethoxylated sorbitol (Sorbeth-6, Sorbeth-20, Sorbeth-30, Sorbeth-40), hardened starch hydrolysates and mixtures of hardened wheat protein and PEG-20-acetate copolymer, especially panthenol.
	Regarding the amendment requiring crosslinking chitosan oligomers and at least 60% chitosan monomers,  Artiga-Gonzalez et al. teach chitosan, chitosan salts, and/or chitosan derivatives and one of ordinary skill is apprised of the attached WIKIPEDIA pdf defining chitosan to be a linear polysaccharide composed of randomly distributed β-(1→4)-linked D-glucosamine (deacetylated unit) and N-acetyl-D-glucosamine (acetylated unit). Thus, one of ordinary skill can understand from the attached WIKIPEDIA definition of chitosan that claims 10 and 12 are encompassed by the teachings of Artiga-Gonzalez et al. See col.9-10 teaching the advantage of sugars such as alpha-D-glucose monohydrate (melting point in the range of 83-86°C.), alpha-D-galactose monohydrate (melting point in the range of 118-120°C.) or maltose monohydrate (melting point in the range of 102-103°C.). The derivatives are also suitable, for instance, amino sugars such as D-glucosamine (melting point of the C-form: 88° C.) or deoxysugars such as rhamnose monohydrate (melting point 92-94° C.) in range of 20-80% See col.9,ln.50-55.  Chitosan or chitosan salts/derivatives, ethylene glycol, glucosamine, glycerol, diglycerol, triglycerol, uric acid, honey and hardened honey, creatinine, hydrolysis products of collagen, lactitol, polyols and polyol derivatives are taught in col.7,ln.60-67 encompassing the polyol of claim 19.  
	Artiga-Gonzalez et al. (US 8,093,197 B2) do not explicitly teach a microcapsule made by crosslinking chitosan of MW 300-15000 Daltons as is required by claims 1 and 20.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed microcapsule comprising the compound entrapped in the aqueous compartment formed by the membrane made by crosslinking chitosan of MW 300-15000 Daltons as claimed because Artiga-Gonzalez et al. teach fluid reservoirs comprising encapsulated detergent enzymes and Artiga-Gonzalez et al. specifically guides one of ordinary skill to chitosan, chitosan salts, and/or chitosan derivatives with the polyol in the matrix and one of ordinary skill is apprised of the attached WIKIPEDIA pdf defining chitosan to be a linear polysaccharide composed of randomly distributed β-(1→4)-linked D-glucosamine (deacetylated unit) and N-acetyl-D-glucosamine (acetylated unit) as required in claim 10 which further limits the chitosan of claim 1 would necessarily have the claimed molecular weight properties.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761